IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44100

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 792
                                                )
       Plaintiff-Respondent,                    )   Filed: November 29, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOEL JODYLEE McDONALD JR.,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for fleeing or attempting to elude a peace
       officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Joel Jodylee McDonald, Jr. pled guilty to fleeing or attempting to elude a peace officer.
Idaho Code § 49-1404(1)(2)(a)(b)(c). The district court sentenced McDonald to a unified term
of five years with two years determinate to run consecutive to sentences in two unrelated cases.
McDonald appeals asserting that the district court abused its discretion by imposing an excessive
sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McDonald’s judgment of conviction and sentence are affirmed.




                                                   2